DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 7/8/2021.  As directed by the amendment, claims 1, 2, 12, 17, 27-29, 32, 35 and 36 have been amended, and claims 9, 14 and 19 have been cancelled. As such, claims 1, 2, 7, 12, 17, 20, 23, 25, 27-29, 31-33, 35 and 36 are pending in the instant application.
Applicant has amended the title to be more descriptive; the objection to the specification is withdrawn.
Applicant has amended the claims to address minor informalities; the objections to the claims are withdrawn.
Applicant has filed a terminal disclaimer to the relevant co-pending application in view of the amendments to the claims; the double patenting rejections are withdrawn/rendered moot.
Applicant has amended the claims to remove method steps from the apparatus claims, to provide antecedent basis and reference points, and to address a broad+narrow limitation; in combination with the amendments below, the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 7/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/606,099 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Thomas on 7/21/2021.

The application has been amended as follows: 
Claim 1, lines 22-23 amended to read “a lower perimeter formed by a merging of 
Claim 17, lines 1-3, deleted the redundant “the” before ‘lower perimeter’
Claim 20, line 2, deleted “cavity” and inserted ---mounting---
Cancelled claims 23 and 25
Claim 27, lines 2-3, deleted “a lower” and inserted ---the lower---
Claim 28, line 2, deleted “the body” and inserted ---a body---
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: a legible copy of Fig. 20 will be provided.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1, 2, 7, 12, 17, 20, 27-29, 31-33, 35 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in light of the amended claims is considered to be previously-cited Lisberg (US2016/0256641 A1). However, the mounting thereof does not include a V-shaped interior surface and lower perimeter formed by merging of inferior and lateral aspects of the inlet and outlet, as best see in instant Figs. 11, 12A and 13. Accordingly, claim 1 is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 2, 7, 12, 17, 20, 23, 25, 27-29, 31-33, 35 and 36 depend from claim 1 and are considered patentable by virtue of their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/Primary Examiner, Art Unit 3785